Citation Nr: 0632790	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  05-01 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
the veteran's claim for service connection for bilateral 
hearing loss and denied the veteran's claims for service 
connection for tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

In September 2004, the veteran underwent VA audiological 
examination, as a result of which it was determined that he 
had bilateral sensorineural hearing loss and tinnitus.  The 
veteran reported a history of noise exposure during service, 
and constant bilateral tinnitus since the 1970's.  He 
reported no history of occupational or recreational noise 
exposure following service.  The examiner noted that on 
examination prior to separation from service, the veteran's 
hearing was found to be normal.  However, because the veteran 
did not have a history of noise exposure following service, 
the examiner determined that it was at least as likely as not 
that the veteran's bilateral hearing loss was related to his 
period of service.  In addressing whether the veteran's 
tinnitus was related to service, however, the examiner found 
that it was not likely that the tinnitus was related to noise 
exposure in service.  No rationale, however, was provided for 
this opinion.  Because the opinion finding no relationship 
between the veteran's tinnitus and his period of service 
lacks adequate rationale, the Board finds that a remand for 
an additional opinion, with adequate rationale given, is 
required in order to fairly decide the merits of the 
veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
audiological examination for the 
purpose of ascertaining the etiology of 
the veteran's tinnitus.  The claims 
folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the 
examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies must also be 
conducted.

The examiner should also specifically 
address the following questions: 

(1)  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's tinnitus was caused by 
acoustic trauma sustained in service?

(2)  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's tinnitus is related to or 
secondary to his service-connected 
bilateral hearing loss?
 
(3)  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's tinnitus was caused by some 
other clinical disorder?

(4)  If the veteran's tinnitus was not 
caused by exposure to acoustic trauma 
in service, when is the approximate 
date of onset of the clinical disorder 
which caused his tinnitus, and can that 
clinical disorder be linked to his 
period of active service?

The rationale for all opinions must be 
explained in detail.  If necessary, the 
examiner should attempt to reconcile 
the opinion with the other opinions of 
record.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for tinnitus.  If 
the action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


